               Case 1:19-cr-00264-DAD Document 16 Filed 06/23/20 Page 1 of 1
                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF CALIFORNIA

 United States of America,                                 )
                                                           )           REENTRY COURT PROGRAM
          v.                                               )
                                                           )          ORDER TO REDUCE TERM OF
 Alyssa L. Couch,                                          )             SUPERVISED RELEASE
                                                           )         FOR SUCCESSFUL COMPLETION
                                             Defendant.    )              OF REENTRY COURT
                                                           )               (18 U.S.C. 3583(3)(1)
                                                           )
                                                           )       Docket Number: 0972 1:19CR00264-001

      On November 20, 2018, the defendant was accepted as a participant in the Reentry Court Program. As of
November 21, 2019, the defendant successfully completed the Reentry Court Program.

         It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s term of Supervised Release is to be reduced by one year, with a new termination
date of July 9, 2020.


         In accordance with 18 U.S.C. § 3583(3)(1), the Reentry Court Judge orders that a reduction is
approved. The term of Supervised Release imposed on July 10, 2018, is hereby reduced by one year for defendant’s
successful completion of the Eastern District of California’s Reentry Court Program.


         These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for
time to respond.

           June 22, 2020
  Date                                                          The Honorable Sheila K. Oberto
                                                                U.S. Magistrate Judge


         IT IS ORDERED that these findings and recommendations are hereby
                                                                        y adopted
                                                                             p    and approved.
                                                                                       pp       The
                                                                 th
                                                                  h a nnew
defendant’s term of Supervised Release is reduced by one year, with     e ter
                                                                        ew  erminaati
                                                                                   t on ddate
                                                                           termination    aatte of July 9, 2020.
      -XQH
  Date                                                          The Honorable Dale A. Droz
                                                                                        ozd
                                                                                        oz
                                                                                      Drozd
                                                                U.S. Di t i t JJudge
                                                                     District    d

cc:      Defendant
         Assistant United States Attorney: Not assigned
         Defense Counsel: Not assigned
         FLU Unit – United States Attorney’s Office
         Fiscal Clerk - Clerk's Office




                                                                                                                     Rev. 01/2020
                                                                                CAE___REENTRY COURT_ORDER TO REDUCE SUPERVISION
